Citation Nr: 0516318	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-03 595 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an effective date earlier than February 
18, 2000, for the grant of service connection for post-
traumatic stress disorder (PTSD) and for the award of 
increased compensation based upon individual unemployability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran's DD Form 214 MC reflects that he had active 
military service from March 3, 1966, to March 1, 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In 2003, the RO received information to 
the effect that the veteran resided overseas, and his claims 
file was transferred to the VARO in Pittsburgh, Pennsylvania, 
which has jurisdiction of claims of most veterans residing 
over seas.

In January and March 2001 signed statements, the veteran 
indicated that he wished to testify at a hearing at the RO 
before a Veterans Law Judge.  In a February 2003 letter sent 
to the veteran's most recent address of record, the RO 
requested that he indicate whether he wished to testify via 
videoconference or at a hearing at the RO.  He did not 
respond to the RO's letter.  Thereafter, the RO received 
information from the veteran, signed and dated in July 2003, 
indicating that he resided in Vienna, Austria.  In a February 
2004 letter sent to his address in Vienna, the RO advised the 
veteran that VA did not have facilities to conduct hearings 
outside the continental United States, nor could the 
government pay the cost of transportation or other expenses 
incurred with a hearing.  The veteran was invited to submit a 
sworn statement at the American Embassy or Consulate, which 
would forward his deposition to the Board.  He was also 
invited to submit written testimony or other evidence 
directly to the Board.  The veteran did not respond to the 
RO's letter.  The Board is of the opinion that all due 
process requirements were met regarding the veteran's hearing 
request. 

The claim for service connection for bilateral hearing loss 
is addressed in the Remand portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

On February 18, 2000, the veteran submitted an original claim 
for service connection for PTSD; service connection was 
granted by the RO in a November 2000 rating decision, and the 
veteran was assigned a 70 percent disability rating and 
increased compensation based upon individual unemployability, 
effective from February 18, 2000.


CONCLUSION OF LAW

The criteria for assigning an effective date prior to 
February 18, 2000, for the grant of service connection for 
post-traumatic stress disorder and the award of increased 
compensation based upon individual unemployability have not 
been met.  38 U.S.C.A. §§ 5103-5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has argued that March 1, 1969, is the more 
appropriate date for his award of service connection for PTSD 
and award of increased compensation based upon individual 
unemployability.

I.  Factual Background

The record includes a May 1969 letter to the RO from the 
veteran in which in he filed an initial request and 
application for educational assistance benefits.  The letter 
makes no reference to a claim for service connection for 
PTSD.

In a June 1973 letter to a Member of Congress, the veteran 
requested assistance in obtaining the educational assistance 
benefits for which he was approved.  This letter includes no 
reference to a claim for service connection for PTSD.

The record further reflects that the veteran's original claim 
for service connection and disability compensation for a 
mental disorder (and for hearing loss) was initially filed on 
February 18, 2000.  In response to a question on the claim 
form that asked whether he had previously filed a claim for 
any VA benefit, the veteran checked the boxes for disability 
compensation or pension and for vocational rehabilitation.  
In connection with his claim, the RO reviewed the veteran's 
service medical and personnel records, which were not 
indicative of any diagnosed psychiatric disorder or PTSD.  
His claim for service connection for a mental disorder and 
hearing loss was denied in an April 2000 rating action.  In 
May 2000, the veteran submitted a timely notice of 
disagreement (NOD) with the RO's determination.

Additional medical evidence and service verification 
documentation was obtained.  This includes an undated 
psychiatric evaluation report prepared by H.G., M.D., that 
diagnosed PTSD, and a September 2000 VA examination report 
that reflects a diagnosis of PTSD.  An August 2000 earnings 
report from the Social Security Administration (SSA) shows 
the veteran had many years when he had no reported earned 
income.  After reviewing all the evidence, the RO, in a 
November 2000 decision, granted service connection for PTSD 
and awarded a 70 percent disability evaluation, and increased 
compensation based upon individual unemployability, effective 
from February 18, 2000.

In February 2001, the veteran submitted a written statement 
requesting an earlier effective date for the grant of service 
connection for PTSD.  He asserted that March 1, 1969, is the 
more appropriate date for the award of compensation.  He said 
that during a two-month incarceration (apparently in service) 
he was confined to a straight-jacket on eight occasions and 
was interrogated by an officer over several days for the 
purpose of discouraging his claim for benefits, which he was 
told would delay his discharge.

In his substantive appeal received by the RO in April 2001, 
the veteran said his original Hawaii claim stated that it was 
not his first application for benefits, and that there had 
been "many".  He said his surname was repeatedly 
misspelled, which caused files to be misplaced and lost, and 
he was unable to follow through with earlier claims because 
of homelessness and severe weather.  The veteran submitted 
photocopies of two VA letters from the New York City RO, 
dated November 26, 1981, and November 6, 1991, which he 
purported showed that he had filed claims for service 
connection for PTSD in 1981 and 1991.  

The submitted letter bearing the date November 26, 1981, 
contains reference to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), an 
organization which assists VA in verifying PTSD stressors in 
service, but which did not exist in 1981.  The other 
submitted letter, dated November 6, 1991, includes an 
electronic signature of a Veterans Service Center Manager, 
although that position title did not exist in 1991; the 
letter also includes toll free telephone numbers that did not 
exist at that time.  In a September 2001 supplemental 
statement of the case (SSOC), the RO concluded that the 1981 
and 1991 letters were fraudulent, based upon the fact that 
they contained material inconsistent with the purported dates 
of their issuance by the RO.

In a September 2001 signed statement, the veteran said 
"[p]lease accept my sincere apology if I have offended 
anyone on your board.  It was not my intention."  He also 
said "I would like to restate that the claim is from my date 
of discharge from active service, not the dates of the 
documents in question."  The veteran said the events of 
September 11, 2001, and his anticipated medical events, 
including surgery, precluded his proper response at that time 
but, when able, he planned to clearly document that he had 
severe PTSD throughout the years of VA's earliest recognition 
of the disorder.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in September 
2003 and February 2004 letters from the RO, the appellant has 
been informed of VA's duty to assist him in the development 
of his appeal.  In addition, the appellant was advised, by 
virtue of a detailed February 2001 statement of the case 
(SOC) and a September 2001 SSOC issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an application is received.  
While the term "application" is not defined in the statute, 
the regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection and 
subsequent 70 percent disability rating for PTSD was based 
upon a claim filed within the first year after he left 
service in March 1969.  Moreover, the present appeal arose 
from the RO's actions with regard to the veteran's original 
claim for service connection for PTSD, filed in February 
2000, with respect to which, after service connection was 
granted (and a 70 percent rating was assigned), he sought an 
earlier effective date.  Thus, the exception for claims filed 
shortly after service is not for application in the instant 
case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of February 18, 
2000, is the earliest effective date assignable for service 
connection for PTSD and the award of increased compensation 
based upon individual unemployability in this case, as a 
matter of law.  The date of receipt of the veteran's original 
claim seeking service connection for this disorder was more 
than one year after his separation from service in March 
1969.  Accordingly, the applicable regulation dictates that 
the effective date is the later of the date of receipt of the 
new claim, or the date entitlement arose.

Here, the veteran initially claimed service connection for 
PTSD and filed his request on February 18, 2000, and that 
claim was denied by the RO in the April 2000 rating decision.  
The veteran filed a timely NOD as to the RO's action.  After 
securing new evidence, from both military and medical 
sources, in November 2000, the RO granted service connection 
and the 70 percent rating, and also increased compensation 
based upon individual unemployability, effective from 
February 18, 2000, the date of receipt of the veteran's 
claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), to the effect that "a claim must be filed in order 
for any type of benefit to be paid."  

Although the veteran contends that service connection should 
be granted from March 1, 1969, when he was discharged from 
service, there is no evidence on file documenting that the 
veteran had the claimed disability at that time.  Moreover, 
documents submitted by the veteran, and purportedly dated in 
November 1981 and November 1991, do not support the veteran's 
contention of entitlement to an effective date earlier than 
February 18, 2000.  As detailed by the RO in the September 
2001 SSOC, the 1981 letter included reference to the 
USASCRUR, a military records-research organization that did 
not exist in 1981, and, prior to 2001, was known as the 
Environmental Support Group (ESG).  The November 1991 letter 
includes toll free telephone numbers not in existence at that 
time, and indicates that it was generated by a Veterans 
Service Center Manager, an RO position that did not exist at 
that time.  It was the veteran's February 18, 2000, claim 
that ultimately led to the November 2000 rating action, in 
which service connection was granted, effective from February 
18, 2000.

The Board recognizes that the veteran has stated that he 
wished to document that he has had PTSD for many years.  
However, even if he were to accomplish that, the law would 
not permit the payment of disability compensation earlier 
than the date of receipt of his claim (unless he had filed 
within his first post-service year), and the evidentiary 
record does not support a finding that he filed a claim for 
PTSD before February 2000.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for post-traumatic stress disorder and 
increased compensation based upon individual unemployability 
any earlier than that which has been currently assigned, 
i.e., February 18, 2000.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

ORDER

An effective date earlier than February 18, 2000, for the 
grant of service connection for post-traumatic stress 
disorder and the award of increased compensation based upon 
individual unemployability is denied.


REMAND

In the April 2000 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss and PTSD.  A May 2000 NOD addressed only the claim of 
service connection for PTSD.  Thereafter, in a November 2000 
rating decision, the RO granted service connection for PTSD.  
In a written statement received the same day, the veteran 
said that he was discharged from a mental ward in service 
with a 35 percent hearing loss from combat.  Subsequently, in 
a February 2001 NOD as to the effective date for his award of 
service connection for PTSD, the veteran again stated that he 
was discharged from a mental ward in service with a 35 
percent hearing loss due to combat wounds.  Then, in a 
substantive appeal received in April 2001, the veteran said 
that his medical record showed he was discharged from a 
psychiatric ward with a 35 percent hearing loss, which Dr. 
H.G. had said greatly impaired his social readjustment.  
However, in a February 2002 rating decision, the RO again 
denied the veteran's claim for service connection for 
bilateral hearing loss.  Nevertheless, the Board construes 
the veteran's April 2001 statement as a timely NOD as to the 
issue of entitlement to service connection for bilateral 
hearing loss.  Accordingly, the Board is required to remand 
this issue to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of entitlement 
to service connection for bilateral 
hearing loss.  Then, if, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal as to this 
issue, that claim should be returned to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


